Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 1 of 10 PageID: 68



CRAIG CARPENITO
United States Attorney
SUSAN MILLENKY
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
(973) 297-2067
susan.millenky@usdoj.gov

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



  STATE OF NEW JERSEY, OFFICE OF
  THE ATTORNEY GENERAL,                       HON. BRIAN R. MARTINOTTI

                              Plaintiff,
                                              Civil Action No. 3:19-cv-18036 (BRM)
              v.                              (DEA)

  UNITED STATES DEPARTMENT OF
  EDUCATION,                                  ANSWER

                              Defendant.

      Defendant the United States Department of Education, by and through its

attorney CRAIG CARPENITO, United States Attorney for the District of New Jersey

(SUSAN MILLENKY, Assistant United States Attorney, appearing), answers the

complaint filed in this action, paragraph by paragraph, as follows:

                         I.       NATURE OF THE ACTION

      1.     This paragraph sets forth Plaintiff’s characterization of the action, to

which no response is required. To the extent a response is required, Defendant denies

the allegations in this paragraph.

      2.     Defendant denies the allegations in this paragraph and states that the

documents referenced in footnotes one through three speak for themselves.
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 2 of 10 PageID: 69



      3.     Defendant admits that Plaintiff submitted a FOIA request to Defendant

on or around August 27, 2018 and denies the remaining allegations in this paragraph.

      4.     Defendant denies the allegations contained in this paragraph and states

that Defendant produced documents and records to plaintiff on or around November

12, 2019.

                        II.    JURISDICTION AND VENUE

      5.     This paragraph contains a legal conclusion to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      6.     This paragraph contains a legal conclusion to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      7.     This paragraph contains a legal conclusion to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

                                   III.   PARTIES

      8.     Defendant denies information or knowledge of the factual allegations in

this paragraph and therefore denies them.

      9.     Defendant admits that the Department of Education is a federal agency

headquartered at 400 Maryland Avenue SW, Washington, D.C. 20202 and denies the

remaining allegations contained in this paragraph.

                         IV.   STATUTORY FRAMEWORK

      10.    This paragraph contains a statement of law to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      11.    This paragraph contains a statement of law to which no response is
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 3 of 10 PageID: 70



required. To the extent this paragraph contains factual allegations, they are denied.

      12.    This paragraph contains a statement of law to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      13.    This paragraph contains a statement of law to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      14.    This paragraph contains a statement of law to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      15.    This paragraph contains a statement of law to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      16.    This paragraph contains a statement of law to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      17.    This paragraph contains a statement of law to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

                          V.     FACTUAL ALLEGATIONS

      18.    Defendant admits the factual allegations contained in this paragraph.

      19.    Defendant admits the factual allegations contained in this paragraph.

      20.    Defendant admits the factual allegations contained in this paragraph.

Request 18-02708-F

      21.    Defendant admits that Exhibit A is a copy of Request 18-02708-F and

states that the content of that document speaks for itself.

      22.    Defendant admits that New Jersey Attorney General Gurbir S. Grewal

and nineteen other attorneys general submitted comments in response to SORN and
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 4 of 10 PageID: 71



further states that the contents of those comments and the document referenced in

footnote 4 speak for themselves.

      23.    Defendant admits that Defendant did not and was not obligated to

respond in writing to the comments submitted by the attorneys general before

Plaintiff submitted Request 18-02708-F, admits that Plaintiff submitted a request

later designated Request 18-02708-F, and further states that the content of Request

18-02708-F speaks for itself. To the extent this paragraph contains additional factual

allegations, they are denied.

      24.    Defendant admits that Exhibit C is a copy of the letter sent by

Defendant and dated August 27, 2018.

      25.    Defendant admits that Exhibit D is a copy of the letter sent by

Defendant and dated September 28, 2018. Defendant further states that the content

of the letter speaks for itself and to the extent this paragraph contains additional

factual allegations, they are denied.

      26.    This paragraph contains a legal assertion to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

      27.    Defendant denies the allegations in this paragraph and states that

records were produced on or about November 12, 2019.

      28.    Defendant denies the allegations contained in this paragraph.

      29.    This paragraph contains a legal assertion to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 5 of 10 PageID: 72



Request 18-02714-F

      30.    Defendant admits that Exhibit B is a copy of Request 18-02714-F and

states that the content of that document speaks for itself.

      31.    Defendant admits that Defendant did not and was not obligated to

respond in writing to the comments submitted by the attorneys general before

Plaintiff submitted Request 18-02714-F, admits that Plaintiff submitted a request

later designated Request 18-02714-F, and further states that the content of Request

18-02714-F speaks for itself.

      32.    Defendant admits that Exhibit E is a copy of the letter sent by

Defendant and dated August 28, 2018.

      33.    Defendant admits that Exhibit F is a copy of the letter sent by Defendant

and dated August 30, 2018. Defendant further states that the content of the letter

speaks for itself and to the extent this paragraph contains additional factual

allegations, they are denied.

      34.    Defendant admits that Exhibit G is a copy of the letter and

accompanying records sent by Defendant and dated October 3, 2018. Defendant

further states that the content of the letter speaks for itself and to the extent this

paragraph contains additional factual allegations, they are denied.

      35.    Defendant admits that Exhibit G is a copy of the records produced on or

around October 3, 2018 and denies the remaining factual allegations contained in

this paragraph.

      36.    This paragraph contains a legal assertion to which no response is
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 6 of 10 PageID: 73



required. To the extent this paragraph contains factual allegations, they are denied.

      37.    Defendant admits that it had not responded to Plaintiff’s FOIA request

as of September 17, 2019.

      38.    Defendant denies the allegations in this paragraph.

      39.    This paragraph contains a legal assertion to which no response is

required. To the extent this paragraph contains factual allegations, they are denied.

                            VI.   CLAIMS FOR RELEIF

                 Count One: Failure to Respond to Request 18-02708-F
                            Within Statutory Timeframe

      40.    Defendant restates and incorporates by reference its answers to the

preceding paragraphs.

      41.    Defendant denies the allegations contained in this paragraph.

            Count Two: Failure to Produce Responsive Records for
                            Request 18-02708-F

      42.    Defendant restates and incorporates by reference its answers to the

preceding paragraphs.

      43.    Defendant denies the allegations contained in this paragraph.

      44.    Defendant denies the allegations contained in this paragraph.

      45.    Defendant denies the allegations contained in this paragraph.

      46.    Defendant denies the allegations contained in this paragraph.

            Count Three: Failure to Respond to Request 18-02714-F
                        Within Statutory Timeframe

      47.    Defendant restates and incorporates by reference its answers to the

preceding paragraphs.
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 7 of 10 PageID: 74



      48.    Defendant denies the allegations contained in this paragraph.

  Count Four: Failure to Procedure Responsive Records for Request 18-
                               02714-F

      49.    Defendant restates and incorporates by reference its answers to the

preceding paragraphs.

      50.    Defendant denies the allegations contained in this paragraph.

      51.    Defendant denies the allegations contained in this paragraph.

      52.    Defendant denies the allegations contained in this paragraph.

      53.    Defendant denies the allegations contained in this paragraph.



                             PRAYER FOR RELIEF

      These paragraphs contain Plaintiff’s request for relief to which no response is

required.   To the extent a response is required, Defendant denies any factual

allegations contained in these paragraphs and denies that Plaintiff is entitled to the

relief requested.

      Any allegations not specifically admitted in this answer are denied.
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 8 of 10 PageID: 75



                   AFFIRMATIVE AND OTHER DEFENSES

                                 FIRST DEFENSE

      Plaintiff fails to state a claim for which the Court can grant relief.

                                SECOND DEFENSE

      The Court lacks jurisdiction over any request for relief that exceeds the relief

authorized by FOIA, 5 U.S.C. § 552.

                                 THIRD DEFENSE

      The FOIA requests that are the subject of this lawsuit implicate certain

information that is protected from disclosure by statutory exemptions under 5 U.S.C.

§ 552(b).

                               FOURTH DEFENSE

      Documents and redacted information requested in this action were properly

withheld or redacted pursuant to FOIA. 5 U.S.C. § 552(b). The basis for withholding

requested information was sufficiently identified. 40 C.F.R. § 2.104(h).

                                 FIFTH DEFENSE

      Defendant produced documents to Plaintiff on or about November 12, 2019.

                                 SIXTH DEFENSE

      To the extent Plaintiff has failed to exhaust administrative remedies for each

and every claim, Plaintiff may not obtain relief.

                               SEVENTH DEFENSE

      Defendant conducted a reasonable search in response to Plaintiff’s FOIA

requests.
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 9 of 10 PageID: 76



                                 EIGHTH DEFENSE

      Plaintiff is not entitled to costs or fees.



      WHEREFORE Defendant respectfully requests that the Court: (1) dismiss the

complaint with prejudice; (2) enter judgment in favor of Defendant; and (3) grant such

further relief as the Court deems just and proper.

Dated:       December 23, 2019

                                                    Respectfully submitted,

                                                    CRAIG CARPENITO
                                                    United States Attorney

                                          By:       /s/ Susan Millenky
                                                    Susan Millenky
                                                    Assistant United States Attorney
Case 3:19-cv-18036-BRM-DEA Document 14 Filed 12/23/19 Page 10 of 10 PageID: 77



                           CERTIFICATE OF SERVICE

       I, Susan Millenky, Assistant United States Attorney for the District of New

 Jersey, hereby certify that on December 23, 2019, the foregoing answer was served

 on counsel for plaintiff by ECF.


 Dated: Newark, New Jersey
        December 23, 2019


                                             /s/ Susan Millenky
                                             SUSAN MILLENKY
                                             Assistant United States Attorney
